DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with JAY BOMBIEN on 02/10/2022.

Claims:
 	Please replace claims 8, 9 and 16 as follows:
8.
--
(Currently Amended) The method according to claim 1, wherein: 
 	steps (a) through (c) are repeated with different first real inking intensities to 20obtain a plurality of first value profiles that are dependent on the set first real inking intensity, or
 	steps (d) through (f) are repeated with different second nominal inking intensities to obtain a plurality of second value profiles that are dependent on the set second nominal inking intensity.
--

9.

(Currently Amended) The method according to claim 1, wherein: 
 	the first print image is printed with a primary color of the image detector, or
 	the second print image is printed with a primary color of the printer.
--

16.
--
(Currently Amended) A device for improving the print image uniformity, comprising: 
 	5a printer including at least one print bar having at least one print head with a plurality of print nozzles, the printer being configured to print at least one print image; 
 	an image detector with a plurality of dot detection regions and configured to generate at least one value profile of measured inking intensities; and 
 	a comparator configured to generate correction values based on a comparison of 10the value profile with at least one reference value, wherein: 
 	to calibrate the image detector: 
 	(a)  	a first print image is generated by the printer with a first real inking intensity, wherein an inking intensity [[
 	15(b)	 the image detector detects the first print image to generate a first measured value profile; and 
 	(c)	 the comparator compares the first measured value profile with a first reference value to determine and store first correction values for the image detector, and/or 
 	20to calibrate the printer: 

 	(e)	 the image detector detects the second print image to generate a second 25measured value profile, wherein the image detector outputs a constant value profile across all of the plurality of dot detection regions given a constant inking intensity on the recording medium; and 
 	(f)	 the comparator compares the second measured value profile with a second reference value to determine and store second correction values for the 30plurality of print nozzles, the at least one print head, and/or the at least one print bar.
--

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1 a method for improving print image uniformity, comprising: 
 	printing at least one print image using a printer having at least one print bar that has at least one print head with a plurality of print nozzles; 
 	5generating a value profile of measured inking intensities based on the at least one print image detected by an image detector having a plurality of dot detection regions; and 
 	generating correction values based on a comparison of the value profile with at least one reference value using a comparator, wherein: 
to calibrate the image detector: 
 	10(a)	 at least one first print image is printed by the printer with a first real inking intensity that is constant on the recording medium over the width of the first print image; 

 	15(c)	 the first value profile is compared with a first reference value, by the comparator, to determine and store first correction values for the image detector; and/or 
to calibrate the printer: 
 	(d)	 at least one second print image is printed by the printer with a second 20nominal inking intensity that is constant on the recording medium over the width of the second print image; 
 	(e) 	the second print image is detected by the image detector to generate at least one second measured value profile that outputs a constant value profile across all of the plurality of dot detection regions given a constant 25inking intensity on the recording medium; and 
 	(f) 	the second measured value profile is compared with a second reference value by the comparator to determine and store second correction values for the plurality of print nozzles, the at least one print head, and/or the at least one print bar.

5.	The Applicant also disclosed essentially the same subject matter in independent claim 16.

6.	U.S. Patent application publication number 2020/0023649 to Fukuda disclosed a similar invention in Fig. 8. Unlike in the instant application, Fukuda is silent about “(a) at least one first print image is printed by the printer with a first real inking intensity that is constant on the recording medium over the width of the first print image; (b)	 the at least one first print image is detected by the image detector to generate at least one first measured value profile; and 15(c) the first value profile is compared with a first reference value, by the comparator, to determine and store first correction values for the image detector; and/or to calibrate the printer: (d) at least one 

7.	Fukuda is also silent about similar limitations as disclosed in independent claim 16.

8.	U.S. Patent application publication number 2014/0002536 to Chen et al. also disclosed a similar invention in Figs. 10 and 12. Unlike in the instant application, Chen et al. are silent about “to calibrate the printer: (d) at least one second print image is printed by the printer with a second 20nominal inking intensity that is constant on the recording medium over the width of the second print image; (e) the second print image is detected by the image detector to generate at least one second measured value profile that outputs a constant value profile across all of the plurality of dot detection regions given a constant 25inking intensity on the recording medium; and (f) the second measured value profile is compared with a second reference value by the comparator to determine and store second correction values for the plurality of print nozzles, the at least one print head, and/or the at least one print bar”.

9.	Chen et al. are also silent about similar limitations in independent claim 16.

10.	Japanese Patent application publication number JP 2004-122411 to Yamaguchi also disclosed a similar invention (See “Abstract” and “Solution to the problem to be solved”). Unlike in the instant application, Yamaguchi is also silent about “(a) at least one first print image is printed by the printer with a first real inking intensity that is constant on the recording medium over the width of the first print image; and (d) at least one second print image is printed by the printer with a second 20nominal inking intensity that is constant on the recording medium over the width of the second print image”.



12.	The disclosure of the instant application is pertinent because the Applicant’s invention improves a correction of activation of nozzles across an entire width of a print bar, thereby achieving qualitatively high-grade print images.

13.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

14.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
16.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

18.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853